O’BRIEN, J.
The collaterals mentioned in the notes did not include the real estate, part of the proceeds of which, when realized, went to discharge the debt or obligation due from Stier to the McWilliam estate. What, in fact, the appellant insists upon, is that Stier, being the agent for the plaintiff, and having money in his hands which was realized from the sale of the real estate, should have applied what was due to the McWilliam estate to payment of the notes; or, differently expressed, that the plaintiff being chargeable with the same notice and knowledge that her attorney and agent had, which included the fact that Razines was an accommodation maker, and therefore a mere surety, must be regarded as holding thé McWilliam real estate interest in equity as collateral 'to the notes, whether that interest was in Mr. Dayton’s, Mr. Stier’s, or her own hands, and therefore the proceeds of the interest should have been used to the extinguishment of the notes. It will be noticed that no claim is made of any agreement to consider the real estate as collateral to the notes, but only that, being chargeable with the fact that the defendant was but a surety, the plaintiff was bound in equity to apply the McWilliam interest to the payment of the notes, and, not having done so, should not now be permitted to recover as against this defendant. It is a little difficult to follow the reasoning upon which the appellant attempts to sustain this contention, for the notes sued on are payable “on demand and on return of the collaterals given”; and, as urged by the respondent, there was no agreement tó use the notes, and she could not be guilty of any wrong in not using them, as an offset to -her attorney’s obligation to the executors of McWilliam to pay over a certain sum when realized from a sale of the real estate. To sustain the defense that a creditor, as between a surety and the principal debtor, must resort first to the property of the principal debtor, two things are necessary,—a request by the surety to the creditor so to proceed; and a failure to comply therewith with resultant damage. Pain v. Packard, 13 Johns. 173; King v. Baldwin, 17 Johns. 394; Remsen v. Beekman, 25 N. Y. 552.
The defendant does not claim to have made any request, or even to have known till after McWilliam’s death, of the arrangement about the real estate or of the transfer of the obligation of Stier to Dayton, and afterwards to the McWilliam executors, even had the defendant known and made the request; and it is doubtful if, while *655the relations of the parties were such as there stated, the real-estate interest represented by Stier’s obligation to the executors could have been retained, appropriated, or applied in payment of the notes. Seemingly, the executors were entitled to receive the money from Stier, when the land was sold; and whatever debt the latter might have against the estate would be subject to presentation and payment in the regular course of administration. In other words, while Stier’s obligation was one running personally in favor of the executors, plaintiff’s claim on the notes as against McWilliam was a claim against the estate.
It is, however, unnecessary to determine that question, because the money was paid by Stier to the executor of McWilliam before any request had been made to apply it on the notes. We are aware of no rule in equity which would require the plaintiff, assuming, as we have done throughout this discussion, that she was chargeable with the knowledge that her agent Stier had, to seize and appropriate the moneys due to the executors of McWilliam in payment of the debt due by defendant on the notes. The notes and the real estate were two separate and distinct transactions. The notes had specific collateral; and as the defendant had no relation to the real estate transaction, and did not sign the notes in reliance thereon, or on the faith thereof, it is difficult to understand how, upon any theory in law or equity, he is entitled to any benefit from the real-estate transaction.
We think that the disposition made of the case at the trial was right, and the judgment should be affirmed, with costs. All concur.